Citation Nr: 1632373	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  14-10 114	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depression.


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.

In October 2015, the Board denied the Veteran's claim of service connection for PTSD and remanded the claim for a psychiatric disorder, other than PTSD, given the diagnosis of depressive disorder in the medical records, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The case is again returned to the Board at this time for further appellate review. 


FINDING OF FACT

The Veteran does not have a current acquired psychiatric disorder that is related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Here, the Veteran was sent letters in May 2011 and December 2015 that fully addressed all notice elements.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and private medical records.  

As will be discussed further, the Board finds that no examination is necessary in order to adjudicate the claim because insofar as a theory of direct/presumptive service connection is involved, as the Veteran's diagnosis of depression was based solely on the Veteran's inaccurate military history, which the Board has previously determined as not credible.  Therefore, a medical examination would serve no useful purpose in this case.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).

As noted above, the Board remanded the case in October 2015 for further development and adjudication.  Per the Board's instructions, the AOJ sent the Veteran VCAA-mandated notice for his claim, obtained VA treatment records, and continued to deny the claim in a February 2016 supplemental statement of the case.  Thus, there has been substantial compliance with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As explained the October 2015 Board decision, service connection for PTSD is not warranted.  In that decision, the Board found that the Veteran's stressor statements were not corroborated or were inconsistent and lacked credibility, and therefore, not probative.  A March 2012 memo from the RO outlined action taken to corroborate the Veteran's claimed stressors and none were corroborated.  His claimed stressors included the murder of a drill sergeant and choking death of a friend; the types of incidents that could be expected to be verified in official service records, but repeated attempts to do so were unsuccessful and the Veteran failed to cooperate by submitting any clarifying information.  His claim of suffering a stroke in Germany is directly refuted by service treatment records revealing normal findings following complaints of dizziness and face numbness and a conclusion that the Veteran was probably malingering.  As such, the issue of service-connected for PTSD is not currently before the Board and the Board will only address whether the Veteran has some other acquired psychiatric disorder; and if so, whether it is related to service.

A preponderance of the evidence in this case weighs against a finding of a current diagnosis of an acquired psychiatric disorder.  Although the record contains diagnoses of chronic depressive disorder in the 2011 and 2014 private treatment records, as well as VA treatment records in 2012, these diagnoses, are based on, either events that occurred many years after service or what the Board has already found to be, an inaccurate military history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise lacks probative value).  The Veteran's reports that he witnessed a member of his platoon shoot and kill a drill sergeant during boot camp; while stationed in Germany, he lost a close friend who choked on his own vomit in his sleep; and he had a stroke in May 1974, have not been corroborated, and in fact, the evidence suggests that the Veteran's stressor reports are false.

The Veteran's contentions do not constitute competent medical evidence for purposes of determining whether he has an acquired psychiatric disorder that is related to service.  Thus, while he is competent as a lay person to describe his symptoms such as feeling depressed, matters related to diagnosis and etiology of the Veteran's current complaints are within the province of trained professionals.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, the Veteran's service treatment records are absent of any complaints or treatment related to depression.  The Veteran's August 1972 induction and March 1974 separation examinations revealed normal psychiatric evaluations.  In the report of medical histories, the Veteran denied that he had or has ever had depression, excessive worry, or nervous trouble of any sort.  

Finally, the Board notes that there is no evidence that a psychosis or any psychiatric disorder manifested within the one year presumptive period, thus the theory of continuity of symptomatology is not applicable here.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a), such as psychosis).  In that regard, an April 2012 VA treatment record noted no history of mania or psychosis. 

For these reasons, the preponderance of the evidence is against the claim and service connection for an acquired psychiatric disorder, other than PTSD, is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.



ORDER

Entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include depression, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


